Magruder, J.,
delivered the opinion of this court.
Before the act of 1798, ch. 101, an effort had been made *97to prevent any action from abating by the death of either party. The act of 1785, ch. 80, says expressly that no action shall abate by the death of either party, and attempted to provide for the continuance of such suits by prescribing the process, which is to be issued, in order to make proper parties to the suit. The act of 1.798, ch. 101, sub-ch. 8. sec. 5, gives to executors and administrators full power to commence any personal action whatever at law or in equity, which the testator or intestate might have commenced, except actions of slander or injuries, or torts done to the person, and makes them liable to be sued in any court of law or equity, in any action except as aforesaid, which might have been maintained against the deceased. The act of 1801, ch. 74, sec. 38, forbids the abatement of several actions pending at the time of the death of either of the parties, and among the rest, actions of trover.
These several acts of Assembly certainly authorise the institution of this action of trover against the defendants, as administrators, for the alleged conversion by their intestate, of the instrument of writing set forth in the declaration.
Although some alterations might be made with advantage in the declaration, and in some places unnecessary words are to be found, yet we do not think that a general demurrer can be sustained.
JUDGMENT REVERSED, AND PROCEDENDO AWARDED.